Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 09, 2014

The Court of Appeals hereby passes the following order:

A15D0054. SARA D. MURRAY et al. v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

       This case began in magistrate court as a dispossessory proceeding brought by
plaintiff Federal National Mortgage Association against Sara Murray and others. The
magistrate court found in favor of the plaintiff and issued a writ of possession.
Murray and John Fisher appealed to superior court, which also found in favor of the
plaintiff and issued a writ of possession.1 Murray and Fisher purported to file a notice
of appeal to this Court.2 On August 28, 2014, the superior court entered an order
dismissing the appeal and reissuing its writ of possession. On September 11, 2014,
Murray and Fisher filed this application for discretionary appeal.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this discretionary application is a
dispossessory judgment. OCGA § 44-7-56, which governs dispossessory actions,
requires that an appeal from a dispossessory ruling be filed within seven days of the
date judgment was entered. Here, however, Murray and Fisher filed their application


      1
        The applicants have not included a copy of this order with the materials
submitted.
      2
       Pursuant to OCGA § 5-6-35 (a) (1), an application for discretionary appeal is
required to appeal from such an order.
for discretionary appeal 14 days after entry of the order they seek to appeal. The
application is thus untimely, and this application is hereby DISMISSED for lack of
jurisdiction.

                                     Court of Appeals of the State of Georgia
                                                                         10/09/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.